Case 20-02770   Doc 46   Filed 08/07/20 Entered 08/07/20 12:36:16   Desc Main
                           Document     Page 1 of 7
Case 20-02770   Doc 46   Filed 08/07/20 Entered 08/07/20 12:36:16   Desc Main
                           Document     Page 2 of 7
Case 20-02770   Doc 46   Filed 08/07/20 Entered 08/07/20 12:36:16   Desc Main
                           Document     Page 3 of 7
Case 20-02770   Doc 46   Filed 08/07/20 Entered 08/07/20 12:36:16   Desc Main
                           Document     Page 4 of 7
Case 20-02770   Doc 46   Filed 08/07/20 Entered 08/07/20 12:36:16   Desc Main
                           Document     Page 5 of 7
Case 20-02770   Doc 46   Filed 08/07/20 Entered 08/07/20 12:36:16   Desc Main
                           Document     Page 6 of 7
Case 20-02770   Doc 46   Filed 08/07/20 Entered 08/07/20 12:36:16   Desc Main
                           Document     Page 7 of 7
